DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
The amendment filed 2/16/2021 has been entered.  Claims 1-30 are currently pending.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/16/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
1, 4, 8, 12, 15, 19, 22, 26 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over US2018/0227031 (hereinafter Guo) in view of US 2019/0281487 (hereinafter Liu) and US 2014/0003240 (hereinafter Chen).
Regarding claims 1, 12, 19 and 30, Guo teaches a medium/apparatus/ method of wireless communication at a user equipment (UE), comprising: detecting a channel state information (CSI) report triggering event ([0188]: details: trigger message, as triggering event), and transmitting a CSI report to a base station, the CSI report including a channel quality indicator (CQI) associated with the selected CSI-RS and at least one of a precoding matrix indicator (PMI), a rank indication (RI), or a wideband component of the PMI ([0254]: details: CSI reporting include parameters such as RI, PMI and CQI). 
Guo does not explicitly teach wherein a set of CSI reference signal (CSI-RS) resources are configured from which a CSI-RS resource is to be selected for CSU reporting based on an efficiency metric; selecting a subset of CSI reference signal (CSI-RS) resources from the set of CSI-RS resources by applying at least one of a reference signal received power (RSRP) threshold or a signal to interference and noise ratio (SINR) threshold to each CSI-RS resource of the set of CSI-RS resources to identify whether said each CSI-RS resource can be discarded for calculation of the efficiency metric; selecting the CSI-RS resource from the subset of CSI-RS resources based on the efficiency metric associated with each of the CSI-RS resources of the subset of CSI-RS resources.
However, Liu teaches wherein a set of CSI reference signal (CSI-RS) resources are configured from which a CSI-RS resource is to be selected for CSU reporting based ([0327]: details: perform channel/signal/RRM/RLM measurements for a CSI report on the RS (including CSI-RS) resources); selecting a subset of CSI reference signal (CSI-RS) resources from the set of CSI-RS resources by applying at least one of a reference signal received power (RSRP) threshold or a signal to interference and noise ratio (SINR) threshold to each CSI-RS resource of the set of CSI-RS resources ([0320][0327]: details: exclude slots without measurement resources; resource-restricted measurement subset) to identify whether said each CSI-RS resource can be discarded for calculation of the efficiency metric ([0327]: details: the UE is assumed to perform discarding of the REs indicated as NZP CSI-RS resources but not linked to any CQI.  On those REs, the eNB (or other network node) can determine to transmit signals not limited to the signaled CSI-RS contents, but may choose to blank (e.g., so that a CSI-RS resource from another point/cell may transmit without interference from this point/cell), or may choose to transmit special signals (e.g., so that a CSI-RS resource from another point/cell may see the desired interference from this point/cell and a UE can perform the desired interference measurements));
Therefore, it would have been obvious to an ordinary person skilled in the art before the effective filing date of the claimed invention to have modified Guo to incorporate the teachings of Liu and include a set of CSI reference signal (CSI-RS) resources are configured from which a CSI-RS resource is to be selected for CSU reporting based on an efficiency metric; selecting a CSI-RS resource from the subset of CSI-RS resources based on an efficiency metric associated with each of the CSI-RS resources of the subset of CSI-RS resources to identify whether said each CSI-RS 
Moreover, Chen teaches selecting the CSI-RS resource from the subset of CSI-RS resources based on the efficiency metric associated with each of the CSI-RS resources of the subset of CSI-RS resources ([0137]: details: selection module can avoid CSI-RS reports for unselected vertical beam configurations, leaving a set of non-selected CSI-RS resources unreported, as selecting CSI-RS resources from subset; the selection module can select the subset of the multiple vertical beam configurations based on a superior spectral efficiency, as efficiency metric).
Therefore, it would have been obvious to an ordinary person skilled in the art before the effective filing date of the claimed invention to have modified Guo to incorporate the teachings of Chen and include selecting a CSI-RS resource from the subset of CSI-RS resources based on an efficiency metric associated with each of the CSI-RS resources of the subset of CSI-RS resources of Chen with Guo.  Doing so would harness gains within standards (Chen, at paragraph [0004]).

Regarding claim 4, 15, and 22, Guo teaches wherein the applying of the RSRP threshold further includes: measuring an RSRP for each CSI-RS resource of the set of CSI-RS resources ([0117]: details measuring their RSRPs); comparing each measured RSRP to the RSRP threshold ([0200]: details RSRP equal to or larger/less than a RSRP threshold); and selecting the respective CSI-RS resources with a measured RSRP that satisfy the RSRP threshold ([0200]: details report largest RSRP). 

Regarding claims 8 and 26, Guo teaches wherein the RSRP threshold is a dynamic value that varies based on channel characteristics ([0200]: details a RSRP threshold that can be configured to the UE by the NW, as dynamic value; a mean/medium RSRP of N reported CSI-RS resources, as channel characteristics).  

Claims 2, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Guo in view of Liu and Chen, further in view of US 2019/0014559 (hereinafter Davydov).
Regarding claim 2, 13, 20, Guo does not explicitly teach wherein the CSI report triggering event includes receiving at least one of a non-zero power CSI-RS for a channel measurement resource (CMR), a CSI interference measurement (CSI-IM) for an interference measurement resource (IMR), or a non-zero power CSI-RS for an interference measurement resource. 
However, Davydov teaches wherein the CSI report triggering event includes receiving at least one of a non-zero power CSI-RS for a channel measurement resource (CMR), a CSI interference measurement (CSI-IM) for an interference measurement resource (IMR), or a non-zero power CSI-RS for an interference measurement resource ([0035]: details receive indication of one or more CSI processes to use for reporting CSI, wherein a CSI process includes NZP CSI-RS resources and CSI-IM resources). 
.

Claim 3, 14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Guo in view of Liu and Chen, further in view of US 2018/0042028 (hereinafter Nam).
Regarding claim 3, 14, 21, Guo does not explicitly teach wherein the efficiency metric is a spectral efficiency measurement, and wherein the selecting of the CSI-RS resource from the subset of CSI- RS resources further includes: determining a spectral efficiency for each CSI-RS resource of the subset of CSI- RS resources; selecting a CSI-RS resource associated with a highest determined spectral efficiency; and mapping the respective spectral efficiency to the CQI for the selected CSI-RS resource. 
However, Chen teaches wherein the efficiency metric is a spectral efficiency measurement ([0137]: details: based on a superior spectral efficiency, as efficiency metric).
Therefore, it would have been obvious to an ordinary person skilled in the art before the effective filing date of the claimed invention to have modified Guo to incorporate the teachings of Chen and include the efficiency metric is a spectral 
Moreover, Nam teaches determining a spectral efficiency for each CSI-RS resource of the subset of CSI- RS resources; selecting a CSI-RS resource associated with a highest determined spectral efficiency; and mapping the respective spectral efficiency to the CQI for the selected CSI-RS resource ([0176]: details: When the UE is configured to select a CSI to report from a number of CSI reports, the selected CSI report may correspond to the CSI that achieves a higher (or highest) spectral efficiency among all the pairs of (CSI-RS, CSI-IM) that can be generated by the configuration/indication--i.e., the TB size supported by the combination of (rank, CQI) is the highest).
Therefore, it would have been obvious to an ordinary person skilled in the art before the effective filing date of the claimed invention to have modified Guo to incorporate the teachings of Nam and include determining a spectral efficiency for each CSI-RS resource of the subset of CSI- RS resources; selecting a CSI-RS resource associated with a highest determined spectral efficiency; and mapping the respective spectral efficiency to the CQI for the selected CSI-RS resource of Nam with Guo.  Doing so would support higher data rates (Nam, at paragraph [0004]).

Claims 5-7, 16-18 and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Guo in view of Liu and Chen, further in view of US 2018/0279145 (hereinafter Jung).

However, Jung teaches measuring an SINR for each CSI-RS resource of the set of CSI-RS resources; comparing each measured SINR to the SINR threshold; and selecting respective CSI-RS resources with a measured SINR that satisfy the SINR threshold ([0567]: details select and receive parts of all CSI-RSs when received signal SINR is equal to or larger than an specific threshold value). 
Therefore, it would have been obvious to an ordinary person skilled in the art before the effective filing date of the claimed invention to have modified Guo to incorporate the teachings of Jung and include measuring an SINR for each CSI-RS resource of the set of CSI-RS resources; comparing each measured SINR to the SINR threshold; and selecting respective CSI-RS resources with a measured SINR that satisfy the SINR threshold of Jung with Guo.  Doing so would reduce power consumption and time delay of the terminal (Jung, at paragraph [0019]).

Regarding claim 6, 17, 24, Guo teaches wherein the selecting of the subset of CSI-RS resources further includes: determining a first subset by applying the RSRP threshold to each of the CSI-RS resources of the set of CSI-RS resources ([0199][0200]: details report largest and smallest and mean/medium RSRPs).

However, Jung teaches determining a second subset by applying the SINR threshold to each of the CSI- RS resources of the first subset ([0567]: details select and receive parts of all CSI-RSs when received signal SINR is equal to or larger than a specific threshold value).
Therefore, it would have been obvious to an ordinary person skilled in the art before the effective filing date of the claimed invention to have modified Guo to incorporate the teachings of Jung and include determining a second subset by applying the SINR threshold to each of the CSI- RS resources of the first subset of Jung with Guo.  Doing so would reduce power consumption and time delay of the terminal (Jung, at paragraph [0019]).

Regarding claim 7, 18, and 25, Guo teaches determining a second subset by applying the RSRP threshold to each of the CSI-RS resources of the first subset ([0199][0200]: details report largest and smallest and mean/medium RSRPs).
Guo does not explicitly teach wherein the selecting of the subset of CSI-RS resources further includes: determining a first subset by applying the SINR threshold to each of the CSI-RS resources of the set of CSI-RS resources.
However, Jung teaches the selecting of the subset of CSI-RS resources further includes: determining a first subset by applying the SINR threshold to each of the CSI-RS resources of the set of CSI-RS resources ([0567]: details select and receive parts of all CSI-RSs when received signal SINR is equal to or larger than a specific threshold value).
Therefore, it would have been obvious to an ordinary person skilled in the art before the effective filing date of the claimed invention to have modified Guo to incorporate the teachings of Jung and include determining a first subset by applying the SINR threshold to each of the CSI-RS resources of the set of CSI-RS resources of Jung with Guo.  Doing so would reduce power consumption and time delay of the terminal (Jung, at paragraph [0019]).

Claims 9 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Guo in view of Liu and Chen, further in view of US 2014/0287692 (hereinafter Gunnarsson).
Regarding claims 9 and 27, Guo does not explicitly teach wherein the RSRP threshold is a relative value based on a percentage of a total received power associated with the CSI-RS resources of the set of CSI-RS resources.
However, Gunnarsson teaches wherein the RSRP threshold is a relative value based on a percentage of a total received power associated with the CSI-RS resources of the set of CSI-RS resources ([0105]: details RSRPs above a certain threshold, as RSRP threshold; fraction of the total received signal power, as percentage of total received power, at the UE that is due to the serving cell, as associated with CSI-RS resources).  
Therefore, it would have been obvious to an ordinary person skilled in the art before the effective filing date of the claimed invention to have modified Guo to .

Claims 10-11 and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Guo in view of Liu and Chen, further in view of US 9,763,177 (hereinafter Baskaran).
Regarding claims 10 and 28, Guo does not explicitly teach wherein the SINR threshold is a dynamic value that varies based on channel characteristics.
However, Baskaran teaches wherein the SINR threshold is a dynamic value that varies based on channel characteristics (Col. 6, ll. 4-27: details when the dynamic threshold is determined to be not greater than the minimum SINR). 
Therefore, it would have been obvious to an ordinary person skilled in the art before the effective filing date of the claimed invention to have modified Guo to incorporate the teachings of Baskaran and include the SINR threshold is a dynamic value that varies based on channel characteristics of Baskaran with Guo.  Doing so would reduce number of false cells detected (Baskaran, at col. 4, ll. 8-9).

Regarding claims 11 and 29, Guo does not explicitly teach wherein the SINR threshold is a relative value based on a maximum SINR associated with the CSI-RS resources of the set of CSI-RS resources.
(Col. 6, ll. 4-27: details determining a dynamic threshold by subtracting relative SINR from the maximum SINR).
Therefore, it would have been obvious to an ordinary person skilled in the art before the effective filing date of the claimed invention to have modified Guo to incorporate the teachings of Baskaran and include the SINR threshold is a relative value based on a maximum SINR associated with the CSI-RS resources of the set of CSI-RS resources of Baskaran with Guo.  Doing so would reduce number of false cells detected (Baskaran, at col. 4, ll. 8-9).

Response to Arguments
Applicant’s arguments with respect to claims 1-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jasper Kwoh whose telephone number is (408)918-7644.  The examiner can normally be reached on Tuesday through Friday, 10am to 4pm Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on (571) 270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/J.K./Patent Examiner, Art Unit 2415    

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415